 4:19-cr-03029-JMG-CRZ Doc # 43 Filed: 06/22/20 Page 1 of 1 - Page ID # 103



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                Plaintiff,                          4:19-CR-3029
    vs.
                                                       ORDER
TYLER R. GOEHRING,
                Defendant.


    IT IS ORDERED that:

    1.    The defendant’s Unopposed Motion to Continue (filing 42) is
          granted.

    2.    Defendant Tyler R. Goehring’s sentencing is continued to August
          13, 2020, at 10:30 a.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Robert V. Denney United
          States Courthouse and Federal Building, 100 Centennial Mall
          North, Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 22nd day of June, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
